Citation Nr: 1806221	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dermatitis (claimed as skin rash as a result of herbicide exposure).

4.  Entitlement to service connection for residuals of left eye, status post corrective strabismus surgery.

5.  Entitlement to service connection for left knee osteoarthritis, status post total knee arthroplasty, with history of osteoarthritis.

6.  Entitlement to service connection for right knee, status post total knee arthroplasty, with history of osteoarthritis.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army as enlisted soldier from December 1967 to April 1969 and thereafter as a warrant officer until January 1971.  He served in combat in Vietnam from May 1969 to May 1970.  The Veteran also served subsequently in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was scheduled to testify before a Veterans Law Judge at a Travel Board hearing in April 2017; however, the Veteran failed to appear and provided no notice.  The Board notes that this Travel Board hearing was the fourth Travel Board hearing scheduled.  As good cause was not shown for the Veteran's April 2017 failure to appear, pursuant to 38 C.F.R. § 20.704(d) (2017) the Veteran's request for a Travel Board hearing is considered withdrawn.

The Board has re-characterized the issues of entitlement to service connection for right and left knee osteoarthritis as entitlement to service connection for left knee osteoarthritis, status post total knee arthroplasty, with history of osteoarthritis, in light of evidence in the record of evidence.

The Board remanded the case for additional development in February 2017.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Dermatitis did not manifest during service and is not attributable to service.

2.  The Veteran does not have a disability arising from residuals of left eye, status post corrective strabismus surgery.


CONCLUSIONS OF LAW

1.  Dermatitis was not incurred or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  There is no current disability associated with residuals of left eye, status post corrective strabismus surgery.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Considerations

As noted in the Introduction, the case was remanded to the AOJ in February 2017 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III. Service Connection

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C. § 1154(b) (2012), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  
See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic disabilities, such as osteoarthritis and sensorineural hearing loss (an organic disease), incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases associated with herbicide exposure for purposes of the presumption do not include dermatitis.  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. §1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  However, the provisions of 38 U.S.C. § 1154(b) do not provide a substitute for medical nexus evidence, but they ease a combat Veteran's burden of demonstrating the occurrence of an in-service injury or disease to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Dermatitis 

As noted above dermatitis is not a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309 (2017).  Moreover, the Board notes that the evidence of record does not show complaints, treatment, or impressions of chloracne or other acneform disease consistent with cloracne which are associated with herbicide exposure for purposes of the presumption.  See id.

A review of the Veteran's STRs reveals that he had no skin disorders upon entry into service in October 1967.  The record was reviewed with no changes in December 1967 and April 1968.  The Veteran was qualified as a pilot in April 1969.  In an April 1979 Reserve examination, the Veteran denied any skin disorders and none were noted on examination.  Otherwise STRs are silent as to complaints of dermatitis.

In an October 2006 letter to the Veteran, a private gastroenterologist, Dr. B., indicated that the Veteran had been treated for a "skin rash, probably best described as an atopic dermatitis" repeatedly from 1971 to 1994.  Treatment consisted of application of a steroid cream.

In his January 2007 letter, the Veteran contended that he was "exposed to and sprayed" with Agent Orange, indicating that he was assigned "spray duty" once or twice a week for 6 months while in service. The Veteran's November 2008 NOD referenced "dermatitis claimed as skin rash/flaking skin sore red areas associate with herbicide/Agent Orange exposure."

In August 2009, the Veteran submitted an undated and unidentified excerpt of a newspaper article about Agent Orange.  In pertinent part, this article took note of the few studies that have been performed, the sampling, and status of epidemiological records.  The authors took note of various scientific studies, but provided no scientific findings themselves. 

Review of VA treatment records shows that the Veteran complained of skin problems.

Review of 2009, 2010, and 2011 private clinic records reveals that the Veteran frequently complained of a chronic facial skin rash.  However, a June 2009 encounter note provided that the Veteran had no rashes, ulcers, jaundice, or other lesions.

As noted above, the Veteran's April 2010 and September 2010 statements reiterated earlier contentions.

In a September 2010 statement, Mr. C., a co-worker and friend, submitted a statement.  He wrote that the Veteran relayed his wartime experience "handling Agent Orange."

The September 2013 progress notes from a private clinic showed that the Veteran had seborrheic dermatitis.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds the Board finds that service connection for the Veteran's dermatitis is not warranted.

Service personnel records confirm that the Veteran served in Vietnam in 1969-70 and is presumed to have been exposed to the designated herbicide agents.  Performance evaluations document his performance as an Army combat aircraft pilot.  Whether the Veteran conducted spraying operations of herbicide or insecticide is not confirmed in the records, but the Board will accept the Veteran's and his fellow soldier's reports of this activity.  

The post-service evidence of record establishes that the Veteran has dermatitis but not the forms of skin disorders for which the presumption is available.  Considering service connection on a direct basis, the Board finds that the Veteran's report of an onset of chronic dermatitis in 1971 and continuing thereafter warrants low probative weight because he denied any history of skin disorders in the April 1979 physical examination, and none were noted by the examiner.  

Because the current skin disorder has not been found to be caused by herbicide agents and because it did not manifest during service, the criteria for obtaining a medical opinion have not been met. 

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause of dermatitis is beyond the scope of lay observation.  See id.  Thus, a determination as to the etiology of the Veteran's dermatitis is not susceptible of lay opinion and requires specialized training.  See Jandreau supra; Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of the Veteran's dermatitis.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

The preponderance of evidence is against the Veteran's claim for entitlement to service connection for dermatitis and there is no doubt to be resolved.  See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





B.  Residuals of Left Eye Strabismus Surgery

The Veteran contends that corrective eye surgery on his left ocular muscle performed at a military hospital in 1969 worsened his eye strain throughout his flying years.

In February 1969, while in flight training, the Veteran failed an eye muscle balance test.  He underwent a myectomy of the left inferior oblique muscle performed in March 1969 at a US Army hospital in Alabama.  The procedure was described at length in this clinical record, indicating that there were no complications.   The Veteran qualified as a pilot and performed his duties in Germany, in Vietnam, and during Reserve service until requesting removal from flight duty in 1979 for personal reasons.  In an April 1969 physical examination, the Veteran's vision was noted as 20/20. 

In his October 2006 letter, the private gastroenterologist, Dr. B., noted a history of an eye muscle disorder and corrective surgery performed while the Veteran was in service.  He did not report that there were any present residuals.

In his January 2007 letter, the Veteran wrote that his left eye "worsened" after the corrective surgery.  In August 2007, the Veteran submitted a statement.  In pertinent part, he mentioned "grounding" for an eye issue and removal of this restriction in March 1969. 

In October 2007, the Veteran was afforded a VA eye examination.  The examiner reviewed the Veteran's claims file, considered the Veteran's reports of the onset of his left eye residuals, and conducted a physical examination.  The examiner's findings included, among others: 1) the absence of more than 4 diopters of spherical correction between the eyes; 2) visual acuity that is not worse than 5/200; 3) abnormal accommodation of presbyopia; 4) no visual field defects; 5) no presence of homonymous anomaly; and  6) absence of scotoma.

Among the examiner's diagnostic impressions was no strabismus at distance or near.  The examiner opined that the Veteran's was "actually better than before he had strabismus surgery," as noted above.  As to residuals, the examiner opined that they presented no occupational effects or effects on the Veteran's daily activities.  The examiner lastly opined that the Veteran did not have conjunctivitis, iritis, retinitis, sclerosis, or other current eye disease.

The Veteran referenced his residuals of the left eye as "residuals of left eye strabismus surgery claimed as bilateral eye condition" in his November 2008 NOD.  He referenced residuals of the left eye in the same manner in his statement of August 2009.

Review of 2009, 2010, and 2011 private clinic records include impressions of eyes with normal conjunctivae, non-icteric sclera, and round equal pupils (PERRLA).  Another impression found that the eyes were normal.  The Veteran's left eye muscle surgery is only mentioned in the context of his past surgical history.

The September 2013 progress notes from the private clinic are silent as to left eye residuals.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for residuals of corrective surgery of the left eye is not warranted.

The post-service evidence of record establishes that the Veteran has abnormal accommodation of presbyopia, albeit not identified as a residual of left eye strabismus surgery.  The Board notes that presbyopia is defined as "impairment of vision due to advancing age," which, moreover, "is dependent upon diminution of the power of accommodation from loss of elasticity of the crystalline lens."  See Dorland's Illustrated Medical Dictionary, 1510 (32nd ed. 2012).  Nevertheless, assuming arguendo that presbyopia was a residual of left eye strabismus surgery, there is no credible evidence that he had presbyopia per se during service and there is no credible evidence linking presbyopia to service.  As noted above, a Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection (nexus) between his service and the disability.  See Holton, supra.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno, supra.  However, determining the potential cause of presbyopia and the residuals of left eye strabismus surgery is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's present presbyopia is not susceptible of lay opinion and requires specialized training.  See Jandreau supra; Layno, supra.  The Board once again notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of presbyopia.  See 38 C.F.R. § 3.159(a)(1) (2017).

The preponderance of evidence is against the Veteran's claim for entitlement to service connection for residuals of left eye surgery and there is no doubt to be resolved.  See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for dermatitis (claimed as skin rash as a result of herbicide exposure) is denied.

Service connection for residuals of left eye, status post corrective strabismus surgery is denied.

Service connection for left knee osteoarthritis, status post total knee arthroplasty, with history of osteoarthritis is denied.

Service connection for right knee osteoarthritis, status post total knee arthroplasty, with history of osteoarthritis is denied



REMAND

A. Hearing Loss and Tinnitus

The Veteran contends that his exposure to helicopter noise and "normal war noises" in service have caused bilateral sensorineural hearing loss.  The Veteran served as a United States Army helicopter pilot, whose awards include the Bronze Star and Air Medals.  

A review of the Veteran's STRs reveals that he had normal bilateral hearing acuity upon entry into service in October 1967.  The record was reviewed with no changes in December 1967 and April 1968.  The Veteran was qualified as a pilot and promoted to warrant officer in April 1969.  

An April 1979 audiogram obtained during Reserve service for flight duty yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

15
LEFT
10
5
5

10

An examiner noted that these results were within normal limits.  

An April 1980 Reserve service audiogram-a component of an Interim Medical Examination for Flying Personnel-yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
25
LEFT
5
0
0
5
10

The Veteran's bilateral hearing thresholds in either ear were not measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, or 4000 Hertz, nor have his auditory thresholds been 26 decibels or greater at any three of the measured frequencies.

In a letter to the Veteran dated October 2006, Dr. B., a private gastroenterologist wrote that the Veteran had been referred to a hearing center for a hearing impairment and a hearing aid had been recommended.  The physician noted that "...hearing loss was most likely related to your flying history."  No explanation or rationale was provided.  This letter neither includes the name of the hearing center nor audiogram results.

In November 2007, the Veteran was afforded a VA audiological examination.  The audiologist reviewed the Veteran's claims file, considered the Veteran's lay accounts of his symptoms, functional impact, and medical history, and conducted an appropriate examination, including functional considerations.  The audiologist's pure tone audiometric examination yielded the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
10
15
10
20

Additionally, the Veteran's bilateral score for speech recognition was 100 percent, according to Maryland CNC Word List Recognition scoring.  The examiner opined that this present mild high frequency sensorineural hearing loss is less likely as not caused by or a result of acoustic trauma.  As a rationale for this opinion, he underscored that no significant shift was discerned from the Veteran's induction through his separation from Reserve service in 1980.

At the November 2007 VA audiological examination, the audiologist noted that the Veteran reported that he experienced constant tinnitus in his left ear.  The Veteran reported that he was unaware of the onset.  Furthermore, he characterized his left ear tinnitus as longstanding ocean noise which was prominent when he reclined to fall asleep.  The audiologist opined that the left ear tinnitus is less likely than not caused by or a result of acoustic trauma.  The audiologist provided the same rationale for his opinion as stated above for bilateral hearing loss.

Review of the Veteran's VA treatment records and progress notes reveals that he sought treatment and consultations for his hearing.  The Veteran was also evaluated and fitted for hearing aids.  During VA treatment, the Veteran reiterated his account of incurring hearing loss because of helicopter and wartime noises.

Review of 2009, 2010, and 2011 private treatment and encounter notes from a private medical provider, shows that the Veteran frequently complained of hearing deficiencies.  In July 2010, a clinician compared an audiogram from July 28, 2010 to one performed 10 years earlier.  The clinician opined that he had moderate severe high-frequency sensorineural hearing loss in both ears.  The clinician also reported that speech reception thresholds were 15dB and speech discrimination scores were 100 percent bilaterally.  When compared with 10 years earlier, the overall decline was about 10dB at the low and mid-range tones and about 20 dB at the high frequencies.  This clinician provided an impression of a very stable hearing loss considering the 10-year difference.  The Board also notes that the audiogram results provided in this clinician's audiogram do not contain required measurements determinative of a VA hearing loss disability.

The Board finds that the Veteran's report of exposure to high noise levels in service is credible and consistent with his duties as a combat helicopter pilot.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v Brown, 6 Vet App 377, 381 (1994);  see also Snuffer v Gober, 10 Vet App 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Here, since the last VA audiometric examination in 2007, records of private and VA care suggest that the Veteran's hearing acuity may have degraded to a level meeting the VA criteria for disability.  Moreover, an opinion regarding the etiology of both hearing loss and tinnitus must be addressed even though there was no onset in service.  

B.  Right and Left Knee Osteoarthritis

The Veteran contends that his right and left knee arthritis is caused by his knees constantly hitting the metal dashboard of his Army helicopter during extensive flight operations during active and Reserve service.

Review of STRs shows that the Veteran reported that his lower extremities and musculoskeletal system were normal in the April 1979 Report of Medical Examination.  Otherwise, STRs are silent as to complaints or treatment for left knee trauma.

In his October 2006 letter, the private gastroenterologist, Dr. B., wrote that the Veteran reported a history of knee pain.  He further stated this knee pain was treated with ibuprofen and exercise.

Review of 2009, 2010, and 2011privaet clinic records shows that the Veteran had on-going problems with his right knee.  He received a course of Hyalogen injections.  The Veteran had a successful right knee replacement in December 2007.  He also received physical therapy during his course of treatment.  A clinician indicated that the Veteran's right knee surgical incision had healed well.  A clinician also opined that the Veteran's "very good results" from his right knee replacement led the Veteran to contemplate replacing his left knee.  These records are silent as to the Veteran reporting that he sustained right knee trauma while in service.

Review of 2009, 2010, and 2011 private clinic records shows that the Veteran had on-going problems with his left knee and received a diagnostic impression of advanced left knee osteoarthritis.  He received Hyalogen injections.  The records also reveal that he had a successful left knee replacement in December 2009.  In a June 2010 examination, a clinician opined that the Veteran was off of all pain medication; able to ascend three flights of stairs; and getting more exercise.  He also received physical therapy during his course of treatment.  Moreover, encounter notes indicated that the Veteran's left knee surgical incision had healed well.   These records are silent as to the Veteran reporting that he sustained left knee trauma while in service.

The Veteran has not been provided a VA examination and opinion on the etiology of the knee disorders. VA must provide a medical examination and opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The records substantiate a current disability including residuals of surgery.  The Board finds that the Veteran's reports of repetitive impact of his knees on the dashboard of an Army helicopter to be credible as they are consistent with the nature and frequency of his flight duties and his credible lay testimony suggests that it may be associated with his service.  Therefore, the low threshold for an examination has been met. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify whether there are any outstanding private audiological records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA audiological examination with an appropriate VA audiologist.

Access to the electronic claims file, including a copy of this REMAND, must be made available to the examiner and the examiner should note review of the claims file.  The examiner should provide complete audiological testing and provide thorough audiogram results for both right and left ears.  The audiologist must provide an opinion whether any current hearing loss meeting the VA criteria for disability and whether any current tinnitus were caused or aggravated by any aspect of service including noise exposure as a combat helicopter pilot.  

The audiologist must consider and discuss the Veteran's accounts of symptoms and functional limitations.

3.  Schedule the Veteran for a VA examination of his right and left knees.  Access to the electronic claims file, including a copy of this REMAND, must be made available to the examiner and the examiner should note review of the claims file.  

Request that the examiner provide an assessment of the Veteran's current right and left knee disorders and provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the current disorders were caused or aggravated by the repetitive dashboard contact during helicopter flight duties or any other aspect of service.  A complete rationale for the opinion is necessary.  If an opinion cannot be provided, the examiner must explain the reasons such as lack of supporting evidence or shortcomings in medical knowledge of the examiner or the medical community in general.  

3.  After completion of the above review of the expanded record, re-adjudicate the claim for a compensable rating for right ear hearing loss and claim for service connection for left ear hearing loss.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


